{¶ 20} I agree with the well-reasoned opinion of the majority and concur in the judgment. However, I believe it would be appropriate to go one step further. In holding that the award of attorney fees to a landlord who has been awarded actual damages pursuant to R.C. 5321.05(C) is discretionary and not mandatory, we are in conflict with the Third Appellate District's holding on that subject.1 Therefore, pursuant to Section 3(B)(4), Article IV of the Ohio Constitution, we should certify the conflict to the Supreme Court of Ohio.
1 Kinn v. Showe Mgt. Corp. (Mar. 27, 2002), 3d Dist. No. 5-01-46, 2002 Ohio App. LEXIS 1380, *11-14.